EXHIBIT 10.52 CREDIT AGREEMENT between WELLS FARGO BANK, NATIONAL ASSOCIATION and US ECOLOGY, INC. dated October 29, 2010 TABLE OF CONTENTS Page ARTICLE 1 - DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Accounting Terms 8 Quebec Matters 8 ARTICLE 2 - LOANS AND TERMS OF PAYMENT 9 Revolving Line of Credit 9 Reducing Revolving Line of Credit 11 Letters of Credit 12 Interest 14 Method of Payment 16 Prepayments 17 Late Charges and Default Interest 18 Additional Interest Rate Provisions. 18 LIBOR Loan Extensions and Conversions 19 Minimum LIBOR Loan Requirements 19 Taxes on Payments 19 Grant of Security Interest 20 Financing Statements 20 Guaranties 20 ARTICLE 3 - CONDITIONS PRECEDENT 20 Initial Advance 20 All Advances 22 ARTICLE 4 - REPRESENTATIONS AND WARRANTIES 23 Organization, Good Standing, and Due Qualification 23 Power and Authority 23 Legally Enforceable Agreement 24 Financial Statements 24 Labor Disputes and Casualties 24 Other Agreements 24 No Litigation 24 No Defaults on Outstanding Judgments or Orders 25 Ownership and Liens 25 Employee Benefits 25 Operation of Business 27 Taxes 27 Debt 28 Environmental Matters 28 Investment Company Act 28 Subsidiaries and Ownership of Stock 29 Withholdings and Remittances 29 Acquisition Documents 29 ARTICLE 5 - AFFIRMATIVE COVENANTS 30 Maintenance of Existence 30 Maintenance of Records 30 Maintenance of Properties 30 Conduct of Business 30 Maintenance of Insurance 30 Compliance with Laws 30 Right of Inspection 31 Reporting Requirements 31 Environment 33 Reimbursement of Lender Expenses 33 Bank Accounts 33 Canadian Pension and Benefit Plans 33 ARTICLE 6 - NEGATIVE COVENANTS 34 Liens 34 Debt 35 Mergers or Reorganization 35 Leases 36 Sale and Leaseback 36 Dividends 36 Sale of Assets 37 Investments 37 Guaranties 37 ERISA Plans 37 Transactions With Affiliates 37 Change of Name 38 Change in Management 38 Accounting 38 Location of Chief Executive Office 38 ARTICLE 7 - FINANCIAL COVENANTS 38 Funded Debt Ratio 38 Minimum Tangible Net Worth 38 Fixed Charge Coverage Ratio 39 Current Ratio 39 ARTICLE 8 - EVENTS OF DEFAULT 39 Events of Default 39 Cure of Event of Default 42 ARTICLE 9 - BANK’S RIGHTS AND REMEDIES 42 Specific Remedies 42 Set Off 43 Cumulative Remedies 43 Arbitration 43 ARTICLE 10 - MISCELLANEOUS 45 Amendments, Etc 45 Notices, Etc 45 No Waiver 46 Successors and Assigns 46 Integration 47 Application of Payments 47 Continuing Warranties, Representations and Covenants 47 Indemnity 47 Choice of Law and Venue 47 Severability of Provisions 48 Headings 48 Jury Trial Waiver 48 Destruction of Borrower’s Documents 48 Participations 48 Effective Date 49 Counterparts 49 EXHIBITS TO CREDIT AGREEMENT Exhibit No.
